CONVENTION MINIERE

Pour les Argiles Industrielles de type Attapulgite
et les substances connexes
Passée en Application de la loi 88-06 du 26.08.88 portant Code Minier

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU SENEGAL

ET

LA SOCIETE SENEGALAISE DES PHOSPHATES DE THIES (S.S.P.T.)
CONVENTION

Le Gouvernement de la République du Sénégal, ci-après dénommé l' "ETAT", représenté par :

1. Le Ministre de l'Economie, des Finances et du Plan

2. Le Ministre de l'Energie, des Mines et de l'Industrie

D'UNE PART

ET

La Société Sénégalaise des Phosphates de Thiès (SSPT) ayant son siège social au 39, Avenue Jean
XXIII à Dakar

D'AUTRE PART
EXPOSE DES MOTIFS

LLC LL::7777::77771771)

- Considérant que la République du Sénégal se préoccupe du développement de ses ressources
naturelles et en particulier de ses ressources minières ;

- Considérant l'intérêt économique que représente pour le développement du Pays la mise en
exploitation de substances minérales telle que l'attapulgite sur le territoire de la République du Sénégal ;

- Considérant que la Société Sénéygalaise des Phosphates de Thiès s'est déclarée posséder les capacités
techniques et financières pour mener l'ensemble des opérations minières ;

Vu la loi n° 88-06 du 26 Août 1988 portant Code Minier ;

Vu le décret n° 89-907 du 5 Agñt 1920 frame

1.7. "Direction des Mines et de la Géologie" désigne à tout moment la Direction
administrative chargée du secteur minier.

1.8. "ETAT" signifie la République du Sénégal.
"SOCIETE" signifie la SSPT.

1.9. "FRANC CFA" signifie Franc de l'Union Monétaire OUEST AFRICAINE
(UMOA). :

1.10. "Argile Industrielle" signifie des minéraux catalogués attapulgites.
1.11. "Ministre" signifie le Ministre en fonction chargé des Mines.

1:12. "Opération Minière" signifie toutes les opérations d'évaluation de développement,
d'extraction et de traitement des argiles.

1.13. "PARTIES" signifie l'ETAT et S.S.P.T.

1.14. "Traitement Primaire" signifie les opérations de concassage et de criblage.

1.15. " Traitement Secondaire" signifie les opérations de broyage, de séchage, de
calcination, de micronisation pour obtenir un produit fini et prêt au conditionnement et à la
commercialisation.

1.16. "Code Minier" signifie la loi n° 88-06 du 26 Août 1988 portant Code Minier.

1.17. "Décret d'application" signifie le décret n° 89-907 du 5 Août 1989 fixant les
modalités d'application de la loi portant Code Minier.

1-18. "Annexes" sont considérés comme annexes à la présente convention et en
constituant une partie intégrante, les documents ci-après :

L "Annexe 1": les pouvoirs du signataire

II. "Annexe 2" : les limites de la concession
IT. "Annexe 3" : le plan de développement et d'exploitation
III. "Annexe 4" : les renseignements concernant la concession
IV. "Annexe 5" : le programme de travaux.

Article 2 : T DE NTION

L'objet de cette convention est de régler de façon contractuelle les rapports entre l'ETAT
et la SSPT pendant toute la durée de l'exploitation.

La présente convention définit les conditions juridiques, financières, fiscales et sociales

particulières dans lesquelles la SSPT procédera à l'exploitation d'argiles absorbantes et des substances
connexes à l'intérieur de sa concession comme plus amplement établi au titre II.

4

_4
Article 3 : DESCRIPTION DU PERIMETRE DE LA CONCESSION

Le périmètre C2 de la concession objet de la présente convention est localisé dans le
département de Thiès et dans le secteur de Allou Kagne. Il est défini dans l'annexe II jointe à ladite
convention.

La superficie du périmètre est réputée égale à 1348 hectares.

Article 4 : ENTREE EN VIGUEUR ET VALIDITE DE LA CONVENTION

4.1. La présente convention entrera en vigueur à la date de sa signature.
4.2. La concession minière est valable pour une durée de vingt cinq (25) ans.

Toutefois, la validité de la concession peut-être prolongée selon les conditions prévues
dans le code minier si le titulaire justifie qu'une production commerciale est encore possible à
l'expiration de la période initiale du permis et de ses renouvellements.

Article 5 : DELIVRANCE DE LA CONCESSION MINIERE

5.1. La concession minière est accordée par décret pris sur le rapport du Ministre chargé
des Mines après enquête publique et avis du Conseil Général des Mines. L'enquête publique comporte
une étude d'impact destinée à évaluer les conséquences de l'exploitation et des activités annexes pour
l'environnement et pour les populations. Ce décret vaut déclaration d'utilité publique pour l'exécution
des travaux entrant dans le cadre de la concession. Elle constitue un accord réel immobilier distinct de la
propriété du sol et susceptible d'hypothèque.

TITRE II
GARANTIES ET OBLIGATIONS ESSENTIELLES

Article 6 : GARANTIES ACCORDEES A LA SSPT

6.1. Conformément aux dispositions du code minier et de son décret d'application, la
SSPT aura le droit exclusif :

a) de rechercher, extraire, stocker, transporter, effectuer tout traitement, vendre et
exporter les argiles industrielles (attapulgites) ainsi que les substances connexes et/ou les produits qui en
dériveront par séparation ou traitement, en provenance de la concession minière ;

b) d'accéder à tout endroit situé à l'intérieur du périmètre de la concession minière afin
d'y mener les opération minières ;

c) de réaliser toute installation et tous travaux ainsi que, d'une façon générale, tous actes
et opérations nécessaires à l'exploitation minière.

6.2. Selon les réglements en vigueur, la Société pourra notamment utiliser l'eau
nécessaire aux opérations minières sous réserve de ne pas porter préjudice à l'approvisionnement en eau

des habitants et aux points d'eau pour le bétail.
5

|

+ pra
6.3. L'Etat facilitera la mise à la disposition de la Société l'énergie électrique nécessaire
au fonctionnement de ses installations d'extraction, de broyage, de séchage, de traitement et de
conditionnement, sous réserve que cette énergie soit effectivement disponible aux portes de
l'installation. Cette énergie sera fournie à des conditions financières qui seront en tout temps égales aux
conditions les plus favorables concédées à tout autre utilisateur dans le secteur minier.

6.4. Sous réserve des Articles 40 et 41 du Code Minier et du schèma de gestion de
l'environnement, la SSPT aura le droit, au cas où elle le jugerait necessaire dans le cadre des opérations
minières de construire toutes les installations nécessaires telles que, de manière non limitative, routes,
pipelines, installations de stockage, de séchage, de conditionnement et chargement, tant à l'intérieur qu'à
l'extérieur du périmètre de la concession minière.

Article 7 : OBLIGATIONS DE LA SSPT

7.1. La SSPT devra démarrer les travaux d'exploitation du gisement commercial au plus
tard six (06) mois après l'octroi de la concession minière en conformité avec le planning détaillé dans le
plan de développement soumis.

7.2, Pendant la durée de l'exploitation, la Société devra spécifiquement :

a) appliquer à la mise en exploitation d'un gisement commercial les méthodes les plus
appropriées pour éviter les pertes d'énergie et des produits industriels ;

b) assurer la conservation du gisement et porter au maximum son rendement économique
en argile industrielle ;

c) en particulier, prendre toutes les dispositions raisonnables pour s'assurer que
l'ensemble des installations et équipements utilisés dans les opérations minières demeurent en bon état ;

d) construire une installation de broyage sur un lieu choisi par la Société sous réserve
qu'un organisme autre que la Société fournisse un approvisionnement en électricité adéquat au bon
fonctionnement des opérations jusqu'aux portes de l'installation. Dans l'impossibilité de cet
approvisionnement en électricité, la Société aura le droit de produire elle-même l'énergie nécessaire à
ses installations.

7.3. La SSPT s'engage, à respecter en toutes circonstances les normes en cours en usage
au Sénégal en matière de construction, de génie civil, de travaux minier, de sécurité, d'hygiène et de
salubrité.

Au cours des activités d'exploitation s'il venait à être mis à jour des éléments du
Patrimoine Culturel National, biens meubles ou immeubles, la SSPT s'engage à ne pas déplacer ces
objets, et à informer sans délai les autorités administratives. La SSPT s'engage dans les limites
raisonnables à participer aux frais de transfert des objets découverts.

7.4. La Société s'engage également pendant toute la durée des opérations minières au
Sénégal à :

a) fournir annuellement et en cas de demande expresse à l'Administration les rapports,
statistiques concernant sa production, sa main-d'oeuvre et sa consommation de matière premières ;

b) faciliter à l'administration minière l'accès aux installations et toutes annexes liées aux
opérations minières; |

4 +

6
©) faire certifier annuellement son bilan par un commissaire au comptes agréé ;

d) donner au centre de collecte de l'information (Direction de la Statistique) son bilan et
son compte d'exploitation, ainsi qu'un rapport résumant les progrès effectués pour le programme agréé ;

e) faciliter au public et à l'Etat l'utilisation libre et gratuite de toutes les routes construites
et/ou entretenues par la Société, sous réserve qu'une telle utilisation ne porte indûment préjudice ou
n'interfère pas avec les opérations de la Société ;

f) faciliter à l'Etat l'installation à ses frais, des lignes télégraphiques et téléphoniques sur
les poteaux des lignes de la Société, sous réserve qu'une telle installation n'interfère pas indûment avec
l'installation effective de tels poteaux ou lignes.

7.5. La SSPT. s'engage à prendre les mesures suivantes pour protéger l'environnement:

a) entreprendre une étude d'impact sur l'environnement chaque fois que le besoin se fera
sentir ;

b) préserver pendant toute la durée de la Convention, l'environnement et les
infrastructures affectés à leur usage ;

c) réparer tout dommage causé à l'environnement et aux infrastructures au-delà de
l'usage normal.

d) effectuer pendant la durée de l'exploitation selon un calendrier préétabli, un contrôle
périodique de la qualité des eaux, du sol et de l'air dans la zone de travail et les zones avoisinantes :

e) disposer des terres excavées de manière à pouvoir contrôler, dans les limites
acceptables, les glissements ou affaissements de terrain, la dérivation et la sédimentation des lits, des
cours d'eau, la formation des retenues d'eau nuisibles et la détérioration des sols et des végétations
avoisinantes ;

f) éviter toute décharge de solutions ayant un taux de contaminant par litre qui est
supérieur aux normes en vigueur au Sénégal. De plus, les métaux lourds entraînés par lesdites solutions
doivent être précipités, récupérés et stockés dans des récipients appropriés pour destruction dans un lieu
convenable choisi de commun accord avec l'institution publique responsable de la protection de
l'environnement ;

g) contrôler, conformément aux dispositions en vigueur au Sénégal, toute décharge de
solutions, de produits chimiques toxiques et de substances nocives dans le sol et dans l'air ;

h) neutraliser et contrôler, de manière efficace les déchets afin de ne pas affecter
considérablement et défavorablement les conditions climatiques, le sol, la végétation et les ressources en
eau du périmètre ;

i) réhabiliter les sites exploités de manière à ce que le contour des terres épouse
raisonnablement la topographie des lieux.

7.6. Toute demande de renonciation totale ou partielle de la concession minière
présentée par la Société avec un préavis d'un (1) an sera favorablement examinée si la Société a satisfait
à toutes les obligations contractuelles.

|

: —#
Article 8 : QUANTIFICATION DES ARGILE INDUSTRIELLE

8.1. La Société devra quantifier tous les produits autorisés, après élimination des corps
étrangers et des substances connexes. À cette fin, elle utilisera, après approbation de la Direction des

8.2. Si au cours des opérations minières la Société désire modifier lesdits appareils et
procédés, elle devra le notifier à la Direction des Mines et de la Géologie.

8.3. Lorsque les appareils ou procédés utilisés ont conduit à une surestimation des
quantités mesurées, l'erreur sera réputée exister depuis la date du dernier calibrage des appareils à moins
que la preuve du contraire puisse être apportée.

L'ajustement approprié sera réalisé pour la période correspondante.

Article 9 : TRANSPORT DES ARGILES INDUSTRIELLES

La SSPT aura le droit de transporter ou de faire transporter, en conservant la pleine
propriété, les produits de son exploitation vers les points de stockage, de traitement, de chargement ou
de vente.

Article 10 : PERS EL ET Fi TION

10.1. La SSPT peut faire appel au personnel expatrié indispensable à la conduite efficace
des travaux, mais s'engage à accorder la préférence au personnel sénégalais à qualification égale.
10.2. La SSPT s'engage à :

a) mettre en oeuvre un programme de formation et de promotion du personnel
sénégalais;

b) sur la base d'un accord constaté par un protocole qui sera signé entre la SSPT et le
Ministère chargé des Mines, prendre en charge directement la formation et le perfectionnement des
Sénégalais chargés de la gestion et du développement du secteur minier au Sénégal.

Article 11 : COMPTABILITE ET AUDIT

11.1. Pendant toute la durée de l'exploitation, la Société tiendra sa comptabilité
conformément à la réglementation en vigueur au Sénégal.

11.2. Les registres et livres de comptes seront tenus en langue française et libellés en
Franc CFA. Ces registres seront utilisés pour déterminer le revenu brut, les frais d'exploitation ainsi que
les bénéfices nets de la Société.

11.3. Les régistres et livres de comptes seront accompagnés par des pièces justificatives
correspondant aux dépenses et aux recettes de la Société conformément aux droits et obligations établis
dans la présente Convention.

TN

EE
11.4. L'Etat, après en avoir avisé la Société par écrit, aura le droit d'examiner et de vérifier les
régistres et livres de comptes relatifs aux opérations minières.

Article 12 : DISPOSITIONS FISCALES ET DOUANIERES

12.1. La SSPT bénéficie dans le cadre de ses opérations minières :

a) de la stabilisation de toutes les charges et taxes pendant une période de vingt cinq (25) ans à
compter de la date effective du premier octroi de la concession minière.

*” Pendant toute cette période, les règles d'assiette de perception des impôts, taxes et charges
seront déterminées telles qu'elles existaient à la date de la signature de la concession. En cas de dispositions
plus favorables, la SSPT pourra en bénéficier lorsqu'elle le demandera ;

b) du régime de l'Admission Temporaire Spécial pour les biens d'équipement et le matériel
destinés exclusivement aux opérations minières et susceptibles d'être réexportés ;

c) d'une exonération de toutes taxes douanières pendant cinq (5) ans sur le matériel
d'installation, matériaux, machines, véhicules utilitaires, et pièces de rechange, destinés exclusivement aux
opérations minières.

12.2. La SSPT aura le droit :
a) de reporter indéfiniment les pertes résultant des amortissements différés ;

b) de reporter les pertes antérieures à l'exercice au cours duquel la capacité nominale aura été
atteinte sur les cinq exercices suivant ledit exercice ;

c) de reporter les déficits intervenus en période normale d'exploitation et ne résultant pas
d'amortissements différés jusqu'au troisième exercice suivant celui au cours duquel le déficit est intervenu.

12.3. Outre les droits fixes, l'impôt sur les sociétés et les taxes superficiaires, la SSPT sera

assujettie à une redevance ad valorem de 2 % pour les cinq (5) premières années à compter de la date d'octroi
de la concession, et de 3 % au-delà de la cinquième année.

Article 13 : VALEUR IMPOSABLE DES ARGILES INDUSTRIELLES

13.1. La valeur imposable des substances minérales découlant de la concession minière sera
définie conformément aux dispositions en vigueur.

Article 14 : ENGAGEMENTS DE L'ETAT

14.1. L'Etat s'engage à garantir à la SSPT la stabilité des avantages économiques et financiers
et des conditions fiscales et douanières prévues dans la présente Convention, pendant toute sa durée

d'exécution.
j. #
14.2. L'Etat s'engage à ne prendre envers la SSPT ainsi qu'à l'égard de son personnel
aucune mesure en matière de législation sociale ou autre qui puisse être considérée comme
discriminatoire par rapport à celles qui seraient imposées à des entreprises exerçant une activité similaire
au Sénégal.

14.3. L'Etat s'engage à faciliter l'obtention des autorisations et permis requis pour le
personnel expatrié et notamment les visas d'entrée et de sortie, le permis de travail et de séjour.

14.4. L'Etat accordera conformément aux dispositions en vigueur en la matière à la
SSPT les autorisations nécessaires pour permettre au personnel d'effectuer des heures supplémentaires,
travailler la nuit ou les jours habituellement chômés et fériés en République du Sénégal.

TITRE IN : DISPOSITIONS DIVERSES
ARTICLE 15 : CESSION - SUBSTITUTION

15.1 La SSPT peut céder librement tout ou partie de ses droits et obligations à une
société affiliée ou associée après autorisation du Ministre chargé des Mines. Cependant, vis-à-vis de
l'Etat, la SSPT restera entièrement responsable de l'exécution des obligations transmises à la société
affiliée.

15.2. Les cessionnaires devront assumer tous les droits et obligations du cédant
découlant de la présente Convention, ainsi que tous droits et obligations résultant de la participation
dans la SSPT.

ARTICLE 16 : MODIFICATIONS

16.1 La présente Convention peut être modifiée par voie d'avenants, avec l'accord des
Parties.

16.2 La partie qui prend l'initiative de la modification saisit l'autre d'un projet à cet effet.
Lorsque la modification est acceptée, elle fait l'objet d'un avenant annexé à la présente Convention.

ARTICLE 17 : FORCE MAJEURE

17.1 Aux termes de la présente Convention doivent être entendus comme cas de force
majeure, tous événement; imprévisibles et indépendants de la volonté d'une partie, tels que tremblement
de terre, pluies torrentielles et inondations, grèves, émeutes, insurrections, troubles civils, sabotages,
actes de guerre ou conditions imputables à la guerre. L'intention des parties est que le terme de force
majeure reçoive l'interprétation la plus conforme aux principes et usages du droit international.

17.2 Lorsque l'une des parties est dans l'impossibilité d'exécuter ses obligations
contractuelles, à l'exception des paiementsdont elle sera redevable, ou ne peut les exécuter dans les
délais en raison d'un cas de force majeure, l'inexécution ou le retard ne sera pas considéré comme une
violation de la présente Convention, à condition toutefois, que le cas de force majeure invoqué soit la
cause de l'empêchement ou du retard. Il peut être fait appel à un arbitre qui sera choisi d'accord-partie
pour déterminer notamment le caractère de l'empêchement invoqué et ses effets sur les obligations
contractuelles de la partie intéressée.

10

; ke
17.3 Lorsqu'une partie estime qu'elle se trouve empêchée de remplir l'une quelconque de
ses obligations en raison d'un cas de force majeure, elle doit immédiatement notifier à l'autre partie cet
empêchement et en indiquer les raisons. Elle doit prendre également toutes les dispositions utiles pour
assurer dans les plus brefs délais, la reprise normale de l'exécution des obligations affectées aussi
rapidement que possible suivant la cessation de l'événement constituant le cas de force majeure.

17.4 Si, par suite d'un cas de force majeure, l'exécution de l'une des obligations de la
Convention était retardée, la durée du retard en résultant augmentée du délai qui pourrait être
nécessaire à la réparation de tout dommage causé par ledit retard serait ajoutée au délai octroyé aux
termes de la Convention pour l'exécution de ladite obligation. Cette disposition s'applique à la durée du
titre minier.
ARTICLE 18 : RAPPORTS, COMPTES-RENDUS ET INSPECTIONS

18.1 Pendant la durée de la présente Convention, SSPT s'engage :

a) à adresser au Directeur des Mines et de la Géologie en triple exemplaires des rapports
mensuels et annuels dans les formes prévues à l'article 74 du décret d'application fixant les modalités
d'application de la loi portant code minier ;

b) à fournir au Directeur des Mines et de la Géologie avant la fin du second trimestre de
chaque année, une déclaration de la valeur nette des produits vendus durant l'année écoulée ;

c) à ouvrir ses chantiers à l'inspection des services compétents de l'Etat ;

d) à tenir au Sénégal une comptabilité sincère et détaillée de ses opérations accompagnée
des pièces justificatives permettant d'en vérifier l'exactitude selon le plan comptable sénégalais ;

€) à ouvrir à l'inspection des organes habilités de l'Etat, ladite comptabilité ainsi que tous
comptes ou écritures se trouvant à l'étranger et se rapportant à ses opérations au Sénégal

18.2 Les informations ainsi recueillies ne pourront être communiquées à des tiers que,
sur le consentement écrit préalable de SSPT qui ne saurait être refusé sans motif sérieux.

ARTICLE 19 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles
prévues par les textes législatifs et réglementaires en vigueur en la matière au Sénégal, à la date d'entrée
en vigueur de la présente Convention.
ARTICLE 20 : DUREE

20.1 La présente Convention prend fin, avant son terme, dans les cas suivants :

a) par accord écrit des Parties ;

b) en cas de renonciation totale par la SSPT à sa concession, ou annulation du titre

minier attaché à ladite concession conformément aux dispositions du Code Minier, applicables à la date
d'entrée en vigueur de la présente Convention ;

* SA
c) en cas de dépôt de bilan par SSPT, de règlement judiciaire, de liquidation de biens ou
des procédures collectives similaires de SSPT.

ARTICLE 21 : ARBITRAGE
21.1 Les parties s'engagent à régler leurs différends à l'amiable.

21.2 À défaut d'un réglement à l'amiable tous différends résultant de l'interprétation ou
de l'application de la présente Convention seront réglés par les juridictions sénégalaises compétentes
conformément aux lois et règlements de la République du Sénégal.

Toutefois, les différends entre une personne morale étrangère et la République du
Sénégal, relatifs à l'application de la présente Convention sont réglées conformément à une procédure
de conciliation et d'arbitrage découlant :

- soit d'un commun accord entre les parties ;

- soit d'une décision du Centre International de Règlement des différends relatifs aux
investissements (CIRDI).

Toutefois, le droit applicable sera toujours le droit sénégalais.
21.3 L'introduction d'un recours à la conciliation ou à l'arbitrage entraîne toute
suspension du litige. En revanche, l'exécution par les parties de leurs autres obligations aux termes de la

présente Convention ne sera pas suspendue durant la période de conciliation ou d'arbitrage.

21.4 Les débats ainsi que les décisions seront en français.
La loi de référence sera la loi sénégalaise.

21.5 Les différends touchant exclusivement les aspects techniques seront soumis à un
expert indépendant choisi conjointement par les parties. Cet expert sera de nationalité autre que celle
des parties.

21.6 La décision de l'expert reconnu devra intervenir dans les trente (30) jours qui
suivent sa désignation ; cette décision est définitive et sans appel.

12
ARTICLE 22: NOTIFICATION

Les adresses ci-dessous sont spécifiées aux fins d'application de la présente Convention :

Direction des Mines et de la Géologie
122 bis, Avenue André PEYTAVIN

BP 1238 Dakar/Sénégal

Fax : 00 221 822 55 94

Télex : 61149 MEMI

Téléphone : 00 221 832 07 25 - 832 07 30

Société Sénégalaise des Phosphates de Thiès
39, avenue Jean XXII
BP 241 Dakar/Sénégal
. Fax :00221 823 83 84
*" Télex : 21683 Phospal SG
Téléphone : 00 221 823 32 83 - 823 92 83

ARTICLE 23 : LANGUE DU CONTRAT ET SYSTEME DE MESURE

23.1 La présente Convention est rédigée en langue française. Tous rapports ou autres
documents établis ou à établir en application de la présente Convention doivent être rédigés en langue
française.

23.2 Le système de mesure applicable dans les stipulations concernées de la présente
Convention est le système métrique. ‘

En foi de quoi, les Parties ont signé la présente Convention à DAKAR, République du Sénégal, le

28 MAI 1998

Pour la Société Sénégalaise Pour le Gouvernement
des Phosphates de Thiès de la République du Sénégal
Le Directeur Général

Fe Le Ministre de l'Economie,
des Finances et du Plan
2 À : 1
Monsieur Daniel DUCRET ; si Délégéé
uprèf duf Minigfrd de /l'ELo
les Minanéé Jet du Péy
arf fa) Bu =
/ V4 4

Mohamed El Moustap

-Le Ministre de l'Energie, des Mines
&5% Tee dle l'Industrie
Ÿ ge.

13
cn

œ

LES POUVOIRS DE CARDRENTRIRONEUR DELEGUE

- Signer La correspondance ;

- Diriger et surveiller les services, usines et ateliers de la
Société ;

— Nonmer et révoquer tous mandataires, agents et employés de la
société ; déterminer leurs attributions ; fixer leurs traite-
ments, salaires, indemnités, gratifications et s’il y a lieu,
autres avantages ;

- Créer toutes agences de ventes et tous dépôts de produits, tant
au Sénégal qu’à l'étranger, les modifier, les déplacer, les
fermer ; :

- Soumissionner et prendre part à toutes adjudications publiques ;

- Fasser et accepter, à forfait où autrement, tous traités at marchés
entrant dans l’objet de la société avec toutes personnes physiques
ou moralzs, françaises ou étrangères ;

— Effectuer tous achats et ventes de matières premières, approvi-
sionnnements, marchandises et matérials, meubles meublants,
produits finis ou produits intermédiaires ; fournir et retirer tous
cautionnements provisoires ou définitifs ;

—Fayer et acquitter tous reliquats de comptes, prix de travaux,
factures, mémoires, frais æt charges quelconques, tous salaires,
indemnités, appointements, commissions, gratifications, prix de
transfert et d'acquisition, soultes d'échanges, montants de
souscriptions, et, généralement, toutes sonmes en principal,
intéréts, frais &t accessoires, qui peuvent où pourront atré dues
par :la Société, à telles personnes morales ou physiques, pour
quelque cause ët sous quelque dénomination que ce soit ;

- Toucher et recevoir tous loyers, fermages, intéréts, arrérages,
dividendes, répartitions où revenus, sous quelque dénomination que
ce soit, tous reliquats de comptes, mandats, effets, billets,
chèques, montant de créances de toute nature, prix de vente,
cessions, transport ou transferts, soultes d'é échanges, et,
généralement, toutes sommes en principal, intérèts, frais at
accessoires, qui peuvent ou pourront étre dues à Là Société, par
qui que ce soit, pour quelque cause que ce soit, at sous quelque
dénomination que ce soit ;

10 - Faire ouvrir et fonctionner tous conptes courants et de dépôts

auprès de toutes les banques, sociétés de crédits, centres de
Chèques postaux, caisses publiques ou particulières, déposer dans
ces établissements, toutes sommes, valeurs, titres et pièces, de
quelque nature qu’ ils soient, appartenant à la Société ; déposer

tous titres en garantie d’ avances ; retirer tous titres, valeurs
dues

T2

15

lé

FRE

2

19

17-=

et pièces déposés soit en garantie d'avances, soit librement ;
retirer toutes sommes déposées ou provenant d’encaissement de
revenus at d’avances sur titres ;

De toutes sommes, pièces ou valeurs FÈÇUES, payées ou versées,
donner ou retirer bonnes et valables quittances et décharges ;

Souscrire tous effets 3 tirer at accepter toutes lettres de change

et mandats ;

signer tous endos,

acceptations ;

Frésenter at signer tous bordereaux à l’escompte ; en recevoir le
montant ; tirer toutes traites et lettres de change sur les
débiteurs de la Société ; signer tous chèques ; faire dresser tous

protèts ;

entendre, débattre, clore et arréter tous comptes avec tous
débiteurs, créanciers, banquiers, dépositaires et tiers
en fixer les reliquats actifs ou passif ; les

quelconques ;

recevoir où payer

Accorder à tous débiteurs,
prorogations de délai
donner toutes garanties mobilières ou
consentir, même sans garantie,
toutes celles qui

3

ou demander à tous créanciers, toutes
SvEeC OU Sans garantis ; donner ou se faire

immobilières ; les accepter,

toutes antériorités ; accepter

seraient consenties au profit de la Société ;

Consentir, toutes mentions et Subrogations, avec où sans garantie,
autoriser le versement des fonds provenant de La réalisation de
tous gagzs constitués par des débiteurs de la Société, à tous
créancier ou délégataires préférables à la Société ; désister la

Société, avec où sans paiement,

d& tous droits, actions,

privilèges et hypothèques ; donner également, avec ou sans
Paiement, main levée de toutes inscriptions, saisies, oppositions
ou autres empéchements quelconques ;

offres, effectuer toutes consignation
remettre tous titres et pièces ;

faire et accepter toutes
S, remettre où se faire

en donner où retirer décharge ;

Demander toutes ouvertures de crédit ; fournir &t recevoir tous

gages, nantissements et
immobilières de quelque n
fourniture des garanties

autres garanties mobilières et
ature qu'elles soiënt ; toutefois, la
mobilières at immobilières ne sera donnée

qu'après accord du Conseil d'Administration ;

Faire, avec ou sans garantie,

tous transferts et cessions de

créances, aux prix et conditions qu'il avisera ; en toucher le
prix ; faire toutes significations de transfert at cessions ;

3

Demander la conversion ou le tr
nominatifs en titres au porteur

ansfart de tous titres at valeurs
et de tous titres et valeur au

porteur en titres nominatifs ; toucher le remboursement de tous
titres amortis ou qui seraient amortis par la suite 3 à cet effet,
Signer toutes feuilles de transfert,

remboursement

de conversion at de
Le
ea

30

S3

Souscrire, acheter, vendre, tous titres mobiliers, toutes valeurs
négociables ; toutefois, en ce qui concerne les souscriptions,

achats ou ventes de toutes parts d’intérèts et de participation,
celles-ci devront étre faites avec l'autorisation du Conseil

d'Administration ;

assister à tous Conseils d'Administration dans lesquels la Société
remplifait un mandat d’'Administrateur, ou à toutes assemblées
d’Actionnaires ou de membres de Sociétés dans lesquelles la
Société aurait des actions ou autres valeurs où des intérèts ;
prendre part à toutes délibérations, à tous votes, et à tous
arrangements ; désigner tous mandataires de son choix pour
représenter La Société à ces réunions ;

Accepter et exercer dans toutes sociétés ou associations, tous
mandats ou fonctions qui pourraient étre confiés à la Société ;

Fasser avec qui il appartiendra, toutes promesses d'achat de biens
immobiliers, aux prix, charges #t conditions qu’il aviséra ;

Réaliser toutes acquisitions de biens immobiliers décidées par le
Conseil d'Administration ; faire ces acquisitions aux conditions
arrétées par le Conseil d'Administration ; obliger la Société au
paiement du prix de la manière ét aux époques stipulées, ainsi
qu’à l'exécution des charges #t conditions ;

Réaliser toutes ventes at tous échanges de biens immobiliers dont
l’aliénation ou l'échange aurait été décidé par le Conseil
d'Administration aux prix, soultes, charges et conditions arrétés
par ledit conseil ;

Frendre à bail, pour le temps et aux prix, charges et conditions
qu'il avisera, tous biens meubles où immeubles, et tous locaux
nécessaires, soit pour l'administration de la Société, soit pour
son exploitation et ses usines ; résilier ces baux ;

Louer at affermer aux personnes et sociétés, pour le tenps at aux
prix, charges et conditions qu’il avisæera, tous biens, meubles et
immeubles de la Sociét, résilier ces locations où fermages ;

Accepter et signer tous contrats d’amodiation au profit de la
Société, avec ou sans promesse d'achat, pour le temps et aux prix,
charges et conditions qu’il avisaera ; résilier ces contrats ;

Frocéder à tous bornagas et arpentages des immeubles de la
Société ; fixer et marquer toutes limites ;

Fasser et résilier avec toutes personnes, sociétés ou
administrations, tous traités et marchés pour l'entretien, le
chauffage, l'éclairage et les réparations de tous biens, meubles
at immeubles et de tous locaux occupés par la Société, ainsi que
leurs transformations et aménagements ;
31

32

33

54

36

contracter et résilier toutes assurances ;

Acheter et vendre tous brevets d'invention sénégalais #t
étrangers, toutes marques de fabrique ; concéder et accepter
toutes licences ou sous-licences de brevets exclusives où non
exclusives, tous droits d'usage de marques de fabrique ; en
recevoir où payer le prix ou obliger La Société à le payer, de la
manière et aux époques qui seront convenues ;

Déposer valablement, au nom de La Société, tant au Sénégal qu'à
l'étranger, toutes demandes de brevets d'invention où de dépôt de
marques de fabrique ; signer toutes pièces se rapportant à ces

demandes et effectuer tous règlements ;

En cas de faillite ou règlement judiciaire de quelque débiteur,
prendre part à toutes assemblées ou délibérations de créanciers,
nonmer tous syndics et agents ; signer tous concordats et contrats
d'union ; s’y opposer ; produire tous titres et pièces, affirmer
la sincérité des créances de la Société, contester celles des
autres créanciers, faire toutes remises, recevoir tous dividendes,
se faire donner toutes garanties ; les accepter ; accorder toutes
prorogations de délai ; former toutes oppositions ;

À défaut de paiement, ou en cas de difficultés quelconques,
paraîitre, tant en demandant qu’en défendant, devant tous juges et
tribunaux compétents ; exercer toutes actions résolutoires et
autre, se concilier, traiter, transiger en tout état de cause ;
nommer tous arbitres et tiers arbitres ; s'en rapporter à leurs
décisions ou les contester ; obtenir toutes décisions judiciaires
ou administratives, les faire exécuter par tous les moyens et
voies de droit ; acquiescer à toutes demandes, à tous jugements et
arrèts ; appeler et se pourvoir ; consentir tous désistements ;
consulter tous avoués et avocats ; prendre toutes inscriptions ;
former toutes oppositions ; procéder à toutes saisies mobilières
at immobilières ; donner tous pouvoirs spéciaux à ce sujet ;
convertir toutes saisies immobilières en ventes ou adjudications
volontaires ; obtenir tous borderæaux at mandements de colloca-

;

tion ; en toucher Le montant ; opérer le retrait de toutes

sommes consignées ;

Acquitter toutes contributions at taxes ; représenter la société
devant l'Administration de l’Enregistrement des Domaines et du
Timbre et devant celles des Contributions Directes et des contri-
butions Indirectes et des Douanes, et, d’une façon générale,
devant toutes administrations ; faire toutes déclarations
d'existence ; déposer toutes demandes d'exonération de timbrage ;
faire toutes demandes de dégrèvements de contributions et de
toutes pétitions en remises d'amandes, où &n restitution de trop-
perçu ; présenter à cet effet tous mémoires et toutes pétitions ;
former toutes oppositions ;
37

38

#7

40

41:

Retirer de la boîte aux lettres ou recevoir tous plis chargés,
recommandés ou assurés, tous plis contenant des fonds at valeurs
déclarées, adressés à la Société, soit à Dakar, soit dans tous
autres lieux où la Société a des bureaux ou des Usines ; toucher
tous mandats-poste, quittances, accréditifs, mandats
télégraphiques ; signer tous borderaaux, pièces et reçus ; donner
toutes quittances ; contracter et résilier tous abonnements au
téléphone ;

Retirer de tous chemins de fer, douanes, aérodromes, ports et
messageries tous paquets, colis, caisses, chargés ou non chargés
ou renfermant des valeurs déclarées ; en donner décharge ;

Mettre toutes marchandises en dépôt dans les magasins généraux,
librement ou sous récépissés warrants ; négocier tous warrants ;
retirer toutes marchandises des magasins généraux ;

D'une façon générale, représenter La Société devant toutes
personnes physiques ou morales, toutes administrations et toutes
autorités ou autres, de tous pays ;

Déléguer à une où plusieurs personnes, telles parties de ces
pouvoirs qu’il avisera dans les conditions prévues par la loi.
J

Annexe3

= r—

PHOSPHATES DE THIES

DEMANDE DE CONCESSION MINIERE
- PLAN D'EXPLOITATION ET DE DEVELOPPEMENT -

1°) Réserves

Les réserves actuelles dans la concession en cours de validité (décret n° 85/411 du
19/04/1985) sont pratiquement épuisées.

L’extension sollicitée dans le secteur de Allou Kagne procurerait des réserves pour au
moins quinze (15) années d’exploitation, soit 10 millions de tonnes brutes.

2°) Chiffres d'Affaires prévisionnels

120 000

132 000
145 000
160 000

L’évolution des tonnages est d’environ + 10 % par an pour un marché de la litière
animale en pleine expansion en Europe.

3°) Emplois générés

- maintien en activité de 80 personnes sur les sites d’exploitation
(Allou-Kagne - Port)

- perspectives d’évolution grâce à l’accroissement des tonnages à produire =
20 emplois à créer
4°) Investissements complémentaires prévisionnels

- développement de nouveaux produits ayant pour bases les résidus
d’exploitation actuelle = 200 millions F CFA

- amélioration des performances des installations de production = 200 millions
FCFA

- renforcement du potentiel logistique = 100 millions F CFA
L’exploitation à grande échelle de l’attapulgite représente un regain d’activité certain

pour la région de Thiès, plus particulièrement la Commune de Pout, et s’inscrit
délibérément dans la politique de soutien à l’économie et à l’industrie nationale.
È | ‘ Pièce annexe n° 3

= +

4

PHOSPHATES DE THIES

Note sur le développement et ia mise
en exploitation du gisement

- Jmpact sur l'environnement -

Débutée en 1980, la mise en exploitation de ce gisement
d'Allou Kagne par la SSPT se déroule conformément aux disposi-
tions réglementaires, notamment le Protocole d'Accord du 26,01.
1981 entre la SSPT et la Direction des Eaux et Forêts,

L'exploitation à ciel ouvert est menée par découverture
des morts-terrains au Bulldozer qui procède au remblayage des z0-
nes déjà extraites. Au fur et à mesure de l'avancement des fouilles,
le reboisement du site est ainsi rendu possible. De nouvelles va-
riétés végétales mieux adaptées ont pu être mises en place grâce
à l'apput des services experts des Eaux et Forêts,

L'extraction en direct du minerai, sans tirs d'abattage,
par pelles chargeuses hydrauliques n'entraîne aucune nuisance due
aux vibrations d'explosifs,

Les traitements mécanique et thermique sont effectués avec
des apparetllages modernes (parfaitement étanchés) qui ne produf-
sent pratiquement pas d'empoussièrement.

L'implantation de l'usine au fond de la carrière empêche
la dispersion élargie des envolements.

À Les investissements de Allou Kagne de près de deux (2) mil-
liards de francs CFA font qu'il constitue aujourd'hui une unité in-
dustrielle moderne {intégrée dans son environnement,

Le développement de la litière animale, principal débouché
des attapulgites exploitées à Allou Kagne, et la perspective pour
la SSPT d'accéder à de nouveaux marchés dans d'autres domaines
d'application conduit à renforcer le potentiel minier disponible
sur le site d'allou kagne aujourd'hui bien maîtrisé par la SSPT.

Les réserves disponibles dans la concession actuelle n’of-
frent pas une telle projection,
Suite annexe n° 3

EN 2

PHOSPHAYTES DE THIES
=" 2TES DE THIES

La connaissance des lieux depuis 1978 nous fait assu-
rer la disponibilité sur le périmètre sollicité d'un potentiel]
de réserves stratégiques d'au moins 15 années d'exploitation
encore,
PR Re De
—— ane. Le
nee |
—— A
— SES ENAREE
Réf. : Bd/Cà/042 ———#%e Ve WE A

S.S.P.T/LAM-LAM, le 01,03,

PHOSPHATES DE THIES
NES VETRIES

MONSIEUR LE CHEF DU SERVICE
REGIONAL DES MINES DE
THIES

©
É

à

ia

et : Droit de délivrance
de concession minière.

Monsieur,

En

application des dispositions du code minier,
et faisant

suite à votre Courrier O!

vous faisons tenir, ci-joint,

3.000.000 F.CFA pour le règlem
de concession minière,

097 äu 23.02.1994, nous
un chèque â'un montant de
ent des droits de délivrance
En contre-partie,
un récépissé de versement

dossier de demande de conc

VOUS voudrez nous faire établir

de ces droits à joindre à notre
ession.

En vous en Souhaitant bonn
prions d'agréer

distingués. /,

€ réception, nous vous

* Monsieur, l'expression de nos sentiments

A.4.D/agé
BRAMALIQUE PB prenons.
MINISTERE DE L'ENERGIE

DES MINES ET DE L'INDUSTRIE

SERVICE REGIONAL DE THIES BP :176

: À Thiès, le 7 Marc 13%
Tel : 51.11. 99 + ae)

encees/MBMI/ERTR

Fe

NE 48 1994/8iciS/eties. à

ATTESTATION

a RD du eee Régional, so

uesigné, atteste avoir reçu
.P . le

SONO ES sorine ePrnA ELA
De F. Carene E He

représentant, ,

EEE 2
Cane fSite.. ele. LE PR AE. der ere

RS ns nee 67 0 0 0.0 0 6

© En foi; de quoi 12 présente attestation lui est délivrée
POur Servir et valoir ce que de à

roit,./-

Le Chef de service

Abou Adama DIALLO
Abou Adama DIALLO

me

nd
ee Si Sete

{2 de
i
—— ©" PR
Cacher du Service du Poste) | Ë ( AE |
: iE 1 Aa dé tel

AU Re

j

PHOSPHATES DE THIES

RENSEIGNEMENTS CONCERNANT LA CONCESSION DEMANDEE

1 - Références des autorisations de recherches et d’exploitation en vertu

desquelles la demande est formulée

. Arrêté ministériel n° 6658 du 28 mai 1978 portant attribution à la Compagnie
Industrielle et Minière d’une autorisation de prospection d’attapulgite et de
sépiolite

. Autorisation n° 3077/MDIA/DMG du 29 octobre 1981 permettant à la Société
Sénégalaise des Phosphates de Thiès d'exploiter les argiles à attapulgite dans
la forêt classée d’Allou Kagne

. Décret n° 85-411 du 19 avril 1985 octroyant la concession d’Allou Kagne
d’exploitation d’attapulgite et de sépiolite à la SSPT.

2 - Nature des substances exploitées

Il s’agit des argiles à attapulgite et sépiolite.

3 - Limite du permis et coordonnées des points de repères

Le périmètre sollicité couvre notre concession actuellement en exploitation.
Le périmètre est défini à partir du sommet À de cette concession (decret n° 85-411 du
19/04/1985), de coordonnés X = 283,892 et Y = 1 633,313 parles points suivants :

+ P1: est situé à 692 m à l’Ouest du point repère A et à 1 127 m au Nord de A

* P2 : est situé à 3 100 m à l’Est de PI

* P3: est situé à 4 350 m au Sud de P2

* P4 : est situé à 3 100 m à l'Ouest de P3, formant le rectangle P1 P2 P3 P4
de 3 100 mètres de largeur sur 4 350 mètres de longueur.

4 - Superficie du périmètre sollicité

La superficie ainsi délimitée est de 1 348 hectares, englobant la concession actuelle
d’une superficie de 59 ha 50 ca, et excluant le périmètre PROCHIMAT (PS;:P6, P7:
P8).
RENSEIGNEMENTS CONCERNANT LA S.S.P.T.

1 - Signataire: Monsieur Daniel DUCRET
Directeur Général
Nationalité : Française
Adresse : 1, rue Carnot - Dakar

2 - Siège Social SSPT : 39, avenue Jean XXIII - BP 241 DAKAR

3 - Type : Société Anonyme

4 - Capital : 1 milliard F CFA

5 - N° Régistre de Commerce : 4015 B

6 - Composition du Conseil d'Administration

Prénoms et nom ualité Nationalité
Mr Alfonso FIGAR Président Espagnole

Mr Daniel DUCRET Administrateur Française
Directeur Général

Mme Miren de LARREA Administrateur Espagnole
Mr Fernando FERRERO y #
Mr Carlos ORTIZ DE ZUNIGA " (

Mr José-Luis SASTRE 3 “

Adresse
Nuñez de Balboa, 51 - Madrid

1, rue Carnot - Dakar

Nuñez de Balboa, 51 - Madrid
Ï
7 Ve a Zoe /51Y
— ‘éion de Thiès

Dé t de Thiè:
fes D io ne Poutle 6 Juin 1994

Le Souo-Préfet de l'Arrondinac=
_ment de Keur Houssa à - POUT-

à
Monsieur le Gouverneur de lan
- Région. de Thiès à = TIIES=
d S/0. de Monsieur Le Préfet ün
d : Département de Thiès

-de vous fnie parvenir, on retour, après objct rempli, le
Fat doseler- ds &cmpnde de concession minière dans lo sectour de Kour Mouseu
présenté par la Snciété Sénégalaise des phosphates de Thiès ( 5.5.P.7.)

- ; Une cémméssion mxte composée des techmiciens du C.T.ne ct
des metres du Conseil rural de Keur Moucsn giegt rendue gur Les

FR licir'ie 9" 1994 à l'effot d'étudier la question dans tous ses
contonree :

Se au torse es la. tournée, Les mare. dg La commission se sont

réjouis de l'accueil qui.leur à été récefvé mais muei ve sont réjouis
= de l'impor tanca, de la Sooiété dans le aévolorpement économique ct s0—
cal de la région voir®äu pays avant d'énottre dos souhel te quant à la
protection &e L'erviromenant ot à L'utilfoention de La mn d'ocuvre
locale à chaque fois aus Posstilo _

Ærboitent le pes | à cette cniostie) le conseil rural Clarei
à des membres êu ÉLD réund 16 der juin courent” « exanfnéŸ entre axtros,
La quebtton et} à lHäene dbe débats émis ve avis fevorëble pour la DOW
“suite des objectifs visée par la Soctété conformément aux reccrmnnèn
tions de la commission mixte relativaentre autres à la sauvegarde et à
Q l'améliqration de l'environnement çt.da L'emploi. +/,

B.
Eqe rend do selon

de
détaillant les rocomentatians |
MD/amb

: République du Sénéral

/L ompte rendu de Mission
Région de Mhièg
Département de Thiès

Arrondissement de Keur Moussa

Sur instructions de Monsieur le Sous-Préfet de l'Arron
dissement de Keur Moussa contemes dans la correspondance n° O88/AKM/
en date “;: du 11 avril 1994, la commission domaniale du conseil rural
de Keur Moussa composée de 3

- M. Yakhome DIACENE, président du conseil rural

- Abdoulaye POUYE, président de la commission domaniale

— El haëdf Assane SE, conseiller rural, membre de la commission
Deouda CISS ; membre

= Abdou POUXE LT

<“ Ngegne CISS #

- Mekha  YADE #= "

— Momar NDIAYE »

- Semba SEINE Li

eccompagnée de : :

MM. Moussa ITENE, chef de CER de Keur Moussa, Mamadou DIEME ATLF au
CERP s'est rendue à Allou kegne ( périnétre de la Société Sénégalaise dc
Phosphates de Thiès ] Le 9 Mai 1994 à 10 heures à l'effet d'y mener une
enquête comodo et incommodo an sujet du dossier de soucession minière
présenté par 14 SSP.

Le commission a tout d'abord rencontré dans la salle
de réunion du service d'exploitation d'Allou kegne, les responsables
dudit service réuni autour de Monsieur GUEYEe

Dens se déclaration ‘liminaire, Monsieur GUEYE s'est
réjoui de rencontrer les conseillers ruraux de Keur Housse avant d'expli-

quer les ‘grandes lignes ëu dossier de concession minière présenté par la
SSPTe

Au cours du débat ouvert autour de la déclaration limi—

naire de Monsieur Guèye, plusieurs orateurs ont prie la parole parmi
lesquels on peut noter :

MM: Yekheme DIACENE, président du conseil rural de
Keur Moussa a tout d'abord loué ITEU pour avoir permis cette rencontre
entre sa délégation et leg responsables de ‘la SSP,

Le président # ensuite particulièrement insisté eur
deux points 4

c/o
= Los taxes et impôts foncicrs que La Société doit vorner au
titre du budget de la communauté rurale de Keur Moussa.

- L'accés des jeunes originaires du terroir de Keur Mousse ct
Pout aux emplois qui seront offerts par la Société.

- Abdoulaye POUYE président de la commission domaniale de Kcur
Moussa, a abondé dans le même sens en insistant pour que ces genres de
rencontre solent organisées le plus fréquemment possible,

- Makha YADE conseiller rural a remercié le président pour avoir
évoqué tous ces points qui constituent la principale préoccupation äu
conseil rurale

- Mamadou DTEME ATEF, entièrement d'accord avec les propos du
président du conseil rural ae indiqué que la Société doit respeoter toutes
les régles liées à;la protection et à la préservation de l'environnement
notamment en 0e qui concerne le remblaiement et le reboisement du site
après le passage des engins

La remise en état des lieux telle que préconisée plus haut , est
une condition essentielle pour permettre une gestion saine et durable de
notre écosystéme que constitue la forêt classée de Thièss

_ Monsieur GUEYE reprend la parole pour apporter des éclaircisse
ments aux différents problèmes évoqués per les intervenantg.

— Pour la protection de l'environnnement; sa Société s'inscrit
pour des actions et la préservations de l'environnement per des actions
hardies de rebolsement de reboisgement et de remblaiement du site, le res
ponsable de ce volet apportera toutes les précisions sur les actions
de reboisement réalisées.

- Pour les impôts fonciers, 11 a souligné que son établissement
s'est toujours acquitté de ceux-ci conformément à la convention qui lie
sa Société à l'Etat du Sénégal en application de La Loi n° 88 06 du “6
août 1988 portent Code minier, In matière d'emploi, La Société a toujours
His en avant le principe de la compétence pour Le recrutement de ses ca-
dres et agents de maîtrise et que pour les entres postes, une place assez
importante leur sera réservée,

Moussa DIENE, chef du CERP de Keur Moussa, a appuyé tous les
points évoqués par les conseillers ruraux en insistant particulièrement
sur les eménagements que la Société doit réaliser dans Le cadre de la
préservation de l'environnement en vue de La création de lamartificiels
pour le stockage des eaux de pluie qui pourront contribuer de façon posi-
tive à la promotion de l'élevage et des cultures maraichères en toute
saison. dro/ect
Clôturant le réunion, Monsicur GUEYE a remercié les conseillor
rureux pour leur participation de qualité à la rencontre et a souhrité

que ce genre de dialogue fécond soit fréquent entre conseillers et res-
ponsables de la SSPTe

La commission s'est ensuite rendue sur La site sous la conduit
des deux collaborateurs de Monsieur GULYE afin de constater sur Le terrai
le tracé de la zone couverte par la future exploitetion minière d'Allou
kagne, soit une superficie totale de 1 300 : hectores situés dans
La forêt classée de Thiès,

4 terme de la visite au terrain,! lo président du conseil
rurel a remercié les responsables de la Société pour Leur disponibilité
et la chaleur de l'accueil ,/,

Pout,le 10 Mni 1994

Le CHEF DE CFR

